Citation Nr: 1641177	
Decision Date: 10/20/16    Archive Date: 11/08/16

DOCKET NO.  09-50 747	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for a low back disorder.

4.  Entitlement to service connection for a left knee disorder.

5.  Entitlement to service connection for a right knee disorder.

6.  Entitlement to service connection for a right shoulder disorder.

7.  Entitlement to service connection for a left shoulder disorder.



REPRESENTATION

Appellant represented by:	AMVETS


WITNESSES AT HEARING ON APPEAL

The Veteran and T.S.


ATTORNEY FOR THE BOARD

B. Rideout-Davidson, Associate Counsel


INTRODUCTION

The Veteran had active duty service from February 1964 to February 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from March 2009 and August 2009 rating decisions from the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

In June 2011, the Veteran presented testimony before an Acting Veterans Law Judge who is no longer employed by the Board.  A transcript of that hearing has been associated with the claims file.

In a December 2011 Board decision, the Board dismissed the Veteran's claim for an increased evaluation for tinnitus and remanded the remaining claims, as listed above, for further development.  In a September 2013 decision, the Board denied the Veteran's claims for service connection for bilateral hearing loss and hypertension and remanded his claims for service connection for bilateral knee, bilateral shoulder, and low back disorders.  In January 2014, the Board denied the claims for service connection for a right knee disorder and left shoulder disorder and remanded his claims for service connection for low back, left knee, and right shoulder disorders.

This appeal was processed using Virtual VA and the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  
 

ORDER TO VACATE

The Board may vacate an appellate decision at any time upon request of the appellant or his or her representative, or on the Board's own motion, when an appellant has been denied due process of law or when benefits were allowed based on false or fraudulent evidence.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.904 (2015).    

In June 2011, the Veteran testified at a hearing before an Acting Veterans Law Judge with regard to his claims for service connection for a low back disorder, bilateral knee disorder, bilateral shoulder disorder, bilateral hearing loss, and hypertension.  In a December 2011 Board decision, that Acting Veterans Law Judge dismissed the Veteran's claim for an increased evaluation for his tinnitus, as it had been withdrawn, and remanded the remaining claims for further development.  The Acting Veterans Law Judge who conducted that 2011 hearing then subsequently left the Board.  A notice letter was sent to the Veteran in October 2012 notifying him that the Acting Veterans Law Judge was no longer employed by the Board and provided him with the option to request another hearing before a different Veterans Law Judge.  In November 2012, the Veteran responded that he did wish to appear at another hearing before a different Veterans Law Judge at his local RO.

In a September 2013 decision, the Board noted that the Veteran had not yet responded to the October 2012 notice letter and issued a decision denying the claims for service connection for bilateral hearing loss and hypertension and remanded his claims for service connection for bilateral knee, bilateral shoulder, and low back disorders.  

In January 2014, the Board issued another decision denying the claims for service connection for a right knee disorder and a left shoulder disorder.

The Veteran was not afforded a hearing as he had requested in November 2012.  The failure to afford the Veteran such a hearing amounts to a denial of due process.  38 C.F.R. § 20.904(a)(3).  Accordingly, the September 2013 and January 2014 Board decisions are vacated.


REMAND

As discussed above, the Veteran has an outstanding hearing request.  Therefore, a remand is necessary to schedule the Veteran for such a hearing.

Accordingly, the case is REMANDED for the following action:

The AOJ should take appropriate steps in order to schedule the Veteran for a hearing in accordance with his request.  The Veteran should be notified in writing of the date, time, and location of the hearing.  After the hearing is conducted, or if the Veteran withdraws the hearing request or fails to report for the scheduled hearing, the claims file should be returned to the Board in accordance with appellate procedures. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).






